Filed 5/11/11 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2011 ND 80







State of North Dakota, 		Plaintiff and Appellee



v.



Donald Beane, 		Defendant and Appellant







No. 20100380







Appeal from the District Court of Williams County, Northwest Judicial District, the Honorable Gerald H. Rustad, Judge.



AFFIRMED.



Per Curiam.



Nathan K. Madden (argued), Assistant State’s Attorney, P.O. Box 2047, Williston, ND 58802, for plaintiff and appellee.



Mark T. Blumer, P.O. Box 475, Valley City, ND 58072, for defendant and appellant.  Submitted on brief.

State v. Beane

No. 20100380



Per Curiam.

[¶1]	Donald Beane appealed from a criminal judgment entered after his conditional plea of guilty to unlawful possession of drug paraphernalia.  On appeal, Beane argues the district court erred in denying his motion in limine.  We affirm under N.D.R.App.P. 35.1(a)(7).  
See
 
State v. Beane
, 2009 ND 146, 770 N.W.2d 283.

[¶2]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Mary Muehlen Maring

Daniel J. Crothers

Dale V. Sandstrom